Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 10, 15 and 19 are amended, claims 2 and 21 are canceled, and claims 1 and 3-20 are pending.

Pending claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Thorstensen-Woll (US 2016/0325896 A1) teaches a gripping tap {meets the claimed lid} comprising a lower laminate {meets the claimed fracture film} and an upper laminate {meets the claimed one or more adjacent layers}, wherein the lower laminate comprises an upper polymer support component {meets the claimed stiff layer/first layer} comprising a polyolefin, a secondary foil component, a bonding layer {meets the claimed fracture layer/second layer} comprising a co-extruded polyethylene/EVA, a primary membrane layer, and a lower sealant layer {meets the claimed sealing layer} comprising ethylene acrylic acid copolymer.  Thorstensen-Woll teaches the upper laminate comprises a polymer film support layer, and a copolymer layer or bonding layer.  Thorstensen-Woll teaches the bonding layer in the lower laminate needs to maintain lamination integrity to hold the seal component together, but also remain soft enough to peel away from  the primary membrane layer above a container land area during seal removal by a consumer.  However, Thorstensen-Woll does not teach or suggest: 1) the upper polymer support component comprises high density polyethylene as recited in current claims 1 and 12; and 2) the bonding layer comprises polybutene-1/ethylene-vinyl acetate as recited in claims 3 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
August 9, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785